                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROSCOE CHAMBERS,

                Plaintiff,

         v.                                                     Case No. 17-cv-996-JPG-RJD

 DR. ALLEN, JAMES CROSS, DR. KRUSE, PA
 SCHNEIDER, MS. POLLMAN, and DR.
 DOUGLAS,

                Defendant.

                                MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiff Roscoe Chambers’ motion for

reconsideration (Doc. 76) of the Court’s September 27, 2018, order (Doc. 74) adopting

Magistrate Judge Reona J. Daly’s Report and Recommendation (“Report”) (Doc. 67) and

granting the summary judgment motions filed by defendants James Cross, PA Schneider, Ms.

Pollman and Dr. Kruse (Docs. 64 & 47). The defendants have responded to Chambers’ motion

for reconsideration (Doc. 77). In deciding Chambers’ motion, the Court has also considered his

belated reply to the defendants’ response to his objection to the Report (Doc. 75).

       Chambers labels his motion as pursuant to Federal Rule of Civil Procedure 59(e), but

Rule 59(e) applies only to final judgments. The Court has not entered final judgment in this

case, so Rule 59(e) does not apply. Instead, the Court considers Chambers’ request for

reconsideration of one of its prior decisions in the same case before judgment is entered. “A

court has the power to revisit prior decisions of its own . . . in any circumstance, although as a

rule courts should be loathe to do so in the absence of extraordinary circumstances such as where

the initial decision was ‘clearly erroneous and would work a manifest injustice.’” Christianson

v. Colt Indus. Operating Corp., 486 U.S. 800, 817 (1988) (quoting Arizona v. California, 460

U.S. 605, 618 n. 8 (1983)); Fed. R. Civ. P. 54(b) (providing a non-final order “may be revised at
any time before the entry of a judgment adjudicating all the claims and all the parties’ rights and

liabilities”). The decision whether to reconsider a previous ruling in the same case is governed

by the law of the case doctrine. Santamarina v. Sears, Roebuck & Co., 466 F.3d 570, 571-72

(7th Cir. 2006). The law of the case is a discretionary doctrine that creates a presumption against

reopening matters already decided in the same litigation and authorizes reconsideration only for

a compelling reason such as a manifest error or a change in the law that reveals the prior ruling

was erroneous. United States v. Harris, 531 F.3d 507, 513 (7th Cir. 2008); Minch v. City of Chi.,

486 F.3d 294, 301 (7th Cir. 2007).

       Chambers has presented no compelling reason for revisiting the Court’s decision to grant

the defendants summary judgment on the Bivens claims in this case. He points to no manifest

error of law or change in the law that reveals the Court’s prior decision was wrong. Instead, he

rehashes the same arguments he made in response to the defendants’ summary judgment motions

and in his objection to the Report, or he advances new arguments he could have and should have

made earlier. For example, he restates his old arguments—which the Court has already

rejected—about public health officer immunity, exhaustion of administrative remedies, and the

statute of limitations. In addition, he addresses the merits of his deliberate indifference claim,

but the merits were not relevant to the Court’s ruling, which was based on the aforementioned

procedural arguments. Chambers also asks the Court to hold the defendants liable for the

conduct of other medical personnel working in other Bureau of Prisons facilities, which is not

permissible under Bivens. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); Estate of Miller by

Chassie v. Marberry, 847 F.3d 425, 428 (7th Cir. 2017) (“Liability under Bivens is personal

rather than vicarious.”). In sum, Chambers has said nothing that warrants reconsideration of the

Court’s prior order. Accordingly, the Court will deny Chambers’ motion for reconsideration

(Doc. 76).
                                                  2
       The Court further notes that in its September 27, 2018, order (Doc. 74), it gave Chambers

thirty days to submit a proposed amended complaint stating a Federal Tort Claims Act (“FTCA”)

negligence claim against the United States for the conduct at issue in this lawsuit. It warned him

that if he failed to submit a timely proposed amended pleading, the Court would enter final

judgment in this case. It further reminded him that he must exhaust all of his administrative

remedies before bringing an FTCA claim and must further comply with the affidavit

requirements set forth at 735 ILCS 5/2-622(a). Chambers has not tendered a proposed amended

pleading asserting an FTCA claim, and in his motion for reconsideration he concedes that he did

not exhaust his administrative remedies under the FTCA because he did not know that defendant

Pollman was a Public Health Service employee and that he needed to exhaust those remedies for

her conduct. Because Chambers has failed to tender an amended complaint that pleads an FTCA

claim, and it appears any such claim would be subject to dismissal for failure to exhaust

administrative remedies, the Court, as it warned it would, will enter final judgment at this time.

       For the foregoing reasons, the Court:

   •   DENIES Chambers’ motion for reconsideration (Doc. 76); and

   •   DIRECTS the Clerk of Court to enter judgment at this time.

IT IS SO ORDERED.
DATED: November 19, 2018

                                               s/ J. Phil Gilbert
                                               J. PHIL GILBERT
                                               DISTRICT JUDGE




                                                 3
